{¶ 59} I respectfully dissent.
 {¶ 60} First, I must agree with the majority that "`murder for hire' is a very unusual and rare criminal offense." Majority opinion at ¶ 33. That having been said, I find numerous mandatory penalties for crimes throughout the Ohio Revised Code. If the General Assembly intended mandatory prison time for this rare and serious offense, it should have so provided. Rather than requiring prison time, the General Assembly granted courts discretion in sentencing. And R.C.2953.08(G)(2) specifically provides that the appellate court's standard for review is not whether the sentencing court abused its discretion.13 We may vacate the sentence if it is contrary to law. State v. Mathis, 109 Ohio St.3d 54,2006-Ohio-855, 846 N.E.2d 1, ¶ 36.
 {¶ 61} Although I may dislike the trial court's sentence, I find nothing that renders it contrary to law.
 {¶ 62} The overriding purpose of the felony-sentencing statutes is to "protect the public from future crime by the offender and others and to punish the offender." R.C. 2929.11(A). Accordingly, the trial court's sentence should be reasonably calculated to achieve these purposes, mindful of the seriousness of the offender's conduct, its impact upon the victim, and consistent with other sentences imposed for similar conduct. R.C. 2929.11(B). Pursuant to R.C. 2929.12(A), the trial court has discretion in determining "the most effective way *Page 382 
to comply with the principles and purposes of sentencing set forth in section R.C. 2929.11." We may modify or vacate a sentence on appeal if we clearly and convincingly find that the record does not support the court's findings or that the sentence is contrary to law. See R.C. 2953.08(G)(2).
 {¶ 63} The offenses to which Heath pleaded guilty are first-degree felonies for which it is presumed that a prison term is necessary to comply with the purposes and principles of sentencing under R.C. 2929.11. See R.C.2929.13(D). The presumption of a prison term may be overcome, however, and a trial court may impose community-control sanctions if it makes both of the findings set forth in R.C.2929.13(D)(1) and (2). The trial court must also state its reasons for making these findings. R.C. 2929.19(B)(2)(b).
 {¶ 64} The trial court found that community-control sanctions would adequately punish Heath and protect the public from future crimes. The court considered the recidivism factors contained in R.C. 2929.12(D) and (E) and concluded that it was not likely that Heath would reoffend. In fact, the court found that none of the factors set forth in R.C.2929.12(D), likelihood of recidivism, applied. Instead, the court found that all the factors of R.C. 2929.12(E), unlikelihood of recidivism, applied. Heath had no prior criminal history — adult or juvenile, the circumstances under which the case arose were not likely to reoccur, and she was genuinely remorseful.
 {¶ 65} The trial court also found that community-control sanctions would not demean the seriousness of the offense. The court considered the factors of R.C. 2929.12(B) and (C) and determined that Heath's mental state and manipulation from outside sources, including a "friend," induced her to hire a hit man to kill her husband. Heath believed if she did not go through with it, the hit man would kill her and her family. She had experienced a traumatic childhood and claimed to have been abused by her husband and then by her boyfriend. She suffered from an array of mental disorders. Although the court found that the couple's relationship facilitated the offense and that it was an offense for hire, the other "more serious" factors did not apply and, thus, the less serious factors outweighed the more serious factors.
 {¶ 66} Although sentences should adequately punish the offender, the court found that Heath would not receive the necessary psychological counseling in prison. Moreover, at the time of our limited remand, the trial court noted that Heath had not violated any conditions of her community-control sanctions and had made extensive progress in counseling.
 {¶ 67} I find that the trial court considered the requisite statutory factors and supported its reasons with evidence in the record. I do not clearly and convincingly find that the record fails to support the court's findings or that the sentence is contrary to law. Therefore, I would affirm.
13 The state's brief urges us to vacate the sentence because the trial court abused its sentencing discretion. *Page 383